          Case 4:20-cv-00921-LPR Document 8 Filed 12/04/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

KEMONTA D. BISHOP                                                                       PLAINTIFF

v.                                Case No. 4:20-cv-00921-LPR

KORTNEY KELLY, et al.                                                               DEFENDANTS

                                           JUDGMENT

       Pursuant to the Order filed on this date, it is considered, ordered, and adjudged that Plaintiff

Kemonta D. Bishop’s Complaint is dismissed without prejudice. This dismissal counts as a

“strike” within the meaning of 28 U.S.C. § 1915(g). The Court certifies pursuant to 28 U.S.C. §

1915(a)(3) that an in forma pauperis appeal taken from the Order and Judgment dismissing this

action is considered frivolous and not in good faith.

       IT IS SO ADJUDGED this 4th day of December 2020.



                                               _________________________________
                                               LEE P. RUDOFSKY
                                               UNITED STATES DISTRICT JUDGE
